Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Due to the typo in the notice of allowance, mailed on 10/14/2021, a corrected notice of allowance is now newly issued. See the corrected claim numbers in the item 3 of the form PTOL-37 and the allowable subject matter below. 

Response to Amendment
Applicants' amendment of the claims, filed on 08/27/2021, in response to the rejection of claims 1-2, 4-20, 23-25 from the non-final office action, mailed on 05/13/2021, by amending claims 1-2, 4, 14-18 and 24-25, is acknowledged and will be addressed below.

Allowable Subject Matter
Claims 1-2, 4-20, 23-25 are allowable.

The following is an examiner’s statement of reasons for allowance:
The cited references WO2013143692, US 20070218201, 5536324, 4389169, 20100124022, 6362098, 4606296, 20030203638, and 20140127406, alone or together, do not fairly teach the “An apparatus for feeding liquid metal to an evaporator device in a vacuum chamber, comprising the vacuum chamber and the evaporator device in the vacuum chamber; the apparatus further comprising a closed container adapted to contain a liquid metal, wherein a vessel to hold the liquid metal is located in the closed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718